Nancy J. Meserow, OSB# 820895
njm@meserolaw.com
Law Office of Nancy J. Meserow
7540 S.W. 51st Ave.
Portland, Oregon 97219
Ph. 503-560-6788 Fax 503-954-1517
Plaintiff’s Attorney

                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


DEBORAH YVONNE THORNTON                                                 CV# 6:18-CV-01993-MC

                    Plaintiff,
                                                               ORDER FOR ATTORNEY FEES
             v.                                                    UNDER 42 U.S.C § 406(B)

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                      Defendant.


       Pursuant to U.S.C. § 406(b), reasonable fees in the amount of $17, 212.62 are hereby

awarded to Plaintiff’s attorney, Nancy J. Meserow, less previously paid EAJA fees in the amount

of $13, 021.34, for a net award of $4,191.28 to Ms. Meserow as full settlement of all attorney

fees pursuant to 42 U.S.C. § 406(b), minus any applicable processing fees as allowed by statute.

                              8th
       IT IS SO ORDERED this _______________          June
                                             day of ____________, 2021.

                                            s/Michael J. McShane
                                       _____________________________________________
                                            ________________________________
                                       Michael McShane, U.S. DISTRICT COURT JUDGE
                          CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Motion for 406(B) fees was filed with the Clerk of the
Court on April 5, 2021 using the CM/ECF system, which will send notification of such filing to the
following: Sarah Martin, OCG, Attorney for the Defendant.


                                             s/ Nancy J. Meserow

                                             NANCY J. MESEROW
                                             Attorney for Plaintiff
